Citation Nr: 1825739	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-39 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran serviced on active duty from November 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran asserts that the blisters he developed on his left foot in 1975 during service caused his current disabilities.  He also maintains that he has experienced foot pain since service.  

His VA medical treatment records indicate that the Veteran received medical treatment while incarcerated with the Colorado Department of Corrections in Colorado Springs, Colorado.  These medical treatment records are not associated with the Veteran's claims file.  Because they are potentially relevant, such records should be obtained.

An additional medical opinion is also needed to ascertain the etiology of the Veteran's claimed foot disability.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claims.  Obtain, to the extent possible, all outstanding VA records of pertinent medical treatment, as well as any private medical records identified by the Veteran, including the medical treatment records from the Colorado Department of Corrections in Colorado Springs, Colorado.  All records/responses received must be associated with the electronic claims file.

2.  After the above development is completed, schedule the Veteran for an examination to determine the nature and etiology of his claimed bilateral foot condition.  The claims file must be reviewed in conjunction with the examination.  

After reviewing the claims file and examining the Veteran, the examiner should identify all foot disabilities present during the appeal period, including plantar fasciitis and considering any possible skin disability of the feet.

For each identified foot disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's foot condition was incurred in or is otherwise related to military service.

The VA examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The VA examiner must provide a complete rationale for all findings and opinions.

3.  After completing any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


